

116 HR 4309 IH: Barriers to Suicide Act of 2019
U.S. House of Representatives
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4309IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2019Mr. Beyer (for himself, Mr. Katko, and Mrs. Napolitano) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to establish a grant program to facilitate the
			 installation, on bridges, of evidence-based suicide deterrents, including
			 suicide prevention nets and barriers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Barriers to Suicide Act of 2019. 2.Grant program (a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Transportation shall establish a program (in this section referred to as the Program) to facilitate the installation of evidence-based suicide deterrents on bridges, including suicide prevention nets and barriers.
 (b)Grant authorityIn carrying out the Program, the Secretary may make grants on a competitive basis in accordance with this section.
 (c)Eligible recipientsThe Secretary may make a grant under the Program to a State or a political subdivision of a State. (d)ApplicationsTo be eligible for a grant under the Program, an entity described in subsection (c) shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines appropriate.
 (e)Eligible projectsThe Secretary may make a grant under the Program only for a project that facilitates the installation on a bridge of—
 (1)a suicide prevention net; (2)a suicide prevention barrier; or
 (3)any other evidence-based suicide deterrent that is determined by the Secretary to be appropriate. (f)PriorityIn making a grant under the Program, the Secretary shall give priority to a project located in an area with a high rate of suicide or other priority characteristics, as determined by the Secretary.
 (g)Federal shareThe Federal share of the cost of a project assisted with a grant under the Program may not exceed 80 percent.
 (h)DefinitionsIn this section: (1)StateThe term State means each State of the United States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian Tribe.
 (2)Evidence-based suicide deterrentThe term evidence-based suicide deterrent means a suicide deterrent that demonstrates a rationale based on high-quality research findings or positive evaluation that such deterrent is likely to reduce or prevent suicide, and includes ongoing efforts to examine the effects of such deterrent.
 (i)Authorization of appropriationsThere is authorized to be appropriated to carry out the Program $10,000,000 for each of fiscal years 2020 through 2024.
			3.Title 23 amendments
 (a)National highway performance programSection 119(d)(2)(I) of title 23, United States Code, is amended by striking Highway System. and adding Highway System, including installation of safety barriers and nets on bridges of the National Highway System..
 (b)Surface transportation block grantsSection 133(b)(4) of title 23, United States Code, is amended by striking crossings. and adding crossings and installation of safety barriers and nets on bridges.. 4.Study on effectiveness of suicide prevention nets and barriers for structures other than bridges (a)StudyThe Comptroller General of the United States shall conduct a study to identify—
 (1)the types of structures, other than bridges, that attract a high number of individuals attempting suicide-by-jumping;
 (2)the characteristics that distinguish structures identified under paragraph (1) from similar structures that do not attract a high number of individuals attempting suicide-by-jumping;
 (3)the types of nets or barriers that are effective at reducing suicide-by-jumping with respect to the structures identified under paragraph (1);
 (4)methods of reducing suicide-by-jumping with respect to the structures identified under paragraph (1) other than nets and barriers;
 (5)quantitative measures of the effectiveness of the nets and barriers identified under paragraph (3); (6)quantitative measures of the effectiveness of the additional methods identified under paragraph (4);
 (7)the entities that typically install the nets and barriers identified under paragraph (3); and (8)the costs of the nets and barriers identified under paragraph (3).
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure and the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study conducted under subsection (a).
			